DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Wu et al. (US 2003/0176538; cited in prior Office action).  Granstrom (Emissions of Volatile Organic Compounds from Wood, 2005, p. 1-54) and Safety Data Sheets for linoleic acid (Sigma Aldrich SDS for Linoleic acid, 2021, p. 1-8), linolenic acid (Sigma Aldrich SDS for Linolenic Acid, 2021, p. 1-7), and oleic acid (Sigma Aldrich SDS for Oleic acid, 2020, p. 1-8) are cited as evidentiary references.
Regarding Claims 1 and 5-7, Wu teaches the claimed plant fiber at [0014].  The claimed thermoplastic resins are described at [0009].  The claimed carbodiimide and oxazoline compounds having the claimed reactivity are taught at [0018]-[0019].  The relative amounts are taught at [0014] and [0016] and shown in the examples.  
Wu teaches the use of cellulosic reinforcements including virgin wood fibers and wood waste byproducts derived from various sources (p. 2, [0014]).  According to Granstrom (Emissions of Volatile Organic Compounds from Wood, 2005, p. 1-54), wood contains extractive organic compounds.  The amount and composition of these compounds may vary depending upon various factors, but are nevertheless generally present in wood.  
The extractive organic compounds are classified into three groups: (1) nutrient reserves; (2) plant hormones; and (3) protective and wood conserve ring substances.  The nutrient reserve is made up of fatty acids and fats.  The most abundant fatty acids include linoleic acid, oleic acid, and linolenic acid (p. 16, section 2.1).  
Linoleic, oleic, and linolenic acids are each widely recognized in the art as containing carboxyl groups.  Linoleic and linolenic acids both have boiling points of approximately 230°C (Linoleic Acid SDS, p. 4, Section 9.1; Linolenic Acid SDS, p. 4, Section 9.1).  Oleic acid has a boiling point of approximately 195°C (Oleic Acid SDS, p. 4, Section 9.1).
Granstrom demonstrates that the nutrient reserve portion of wood generally contains linoleic, oleic, and linolenic acids, each of which possess carboxyl groups and each of which possess boiling points within the range of 50-260°C associated with the claimed volatile organic compound.  Thus, one of ordinary skill in the art would understand that the virgin wood fibers disclosed by Wu intrinsically possess compounds reading on the claimed volatile organic compound.
In the event that one of ordinary skill in the art would not immediately envisage the claimed limitations from the cited art then the claimed invention is rendered prima facie obvious from the disclosure given that each of the claimed ingredients is disclosed and suggested to be used in combination as claimed.  See MPEP 2144.07.
Regarding Claims 10 and 11, linoleic, oleic, and linolenic acids read on fatty acids as claimed.  In addition, Granstrom demonstrates that wood contains resin which includes resin acids and fatty acids which may be esterified with glycerol (p. 16, section 2.1).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to Claim 1 above in view of Yano et al. (US 2015/0105499; cited in prior Office action).
Regarding Claim 2, Wu does not teach fibers treated using an acid anhydride.  Nevertheless, treating wood fiber prior to mixing in thermoplastic composites is well known and conventional.  The acid anhydride treating agents are known and commercially available.  As such one of ordinary skill in the art would be motivated to pretreat the fiber of Wu using an acid anhydride.  
Specifically, Yano teaches thermoplastic composites very similar to those taught by Wu.  Yano teaches treating the fibers with an acid anhydride and the benefits associated therewith.  One of ordinary skill in the art would have been motivated to use the acid anhydride treating agent taught by Yano for Wu’s fibers given the art recognized advantages and conventional use of such agents.  Modification of Wu in view of Yano reads on Claim 2.




Response to Arguments

The Applicant's arguments filed 5 May 2022 have been fully considered but they are not persuasive.
The Applicant argues that Wu does not teach a plant fiber containing a volatile organic compound containing a carboxy group as required by the proposed amendment to Claims 1 and 6.
The instant specification indicates that volatile organic compounds containing carboxy groups include organic acids contained in plant fibers (spec., p. 39-40, [0105]).  This description is made in connection with Comparative Example 5, which includes cedar wood flour that does not appear to have been treated to include any volatile organic compounds other than those naturally present (spec., p. 36-37, [0099], [0097]).   The specification further describes volatile organic compounds as having boiling points of 50-260°C (spec., p. 8, [0021]).
Wu teaches the use of cellulosic reinforcements including virgin wood fibers (p. 2, [0014]).  According to Granstrom (Emissions of Volatile Organic Compounds from Wood, 2005, p. 1-54), wood contains extractive organic compounds.  The amount and composition of these compounds may vary depending upon various factors, but are nevertheless generally present in wood.  
The extractive organic compounds are classified into three groups: (1) nutrient reserves; (2) plant hormones; and (3) protective and wood conserve ring substances.  The nutrient reserve is made up of fatty acids and fats.  The most abundant fatty acids include linoleic acid, oleic acid, and linolenic acid (p. 16, section 2.1).  
Linoleic, oleic, and linolenic acids are each widely recognized in the art as containing carboxyl groups.  Linoleic and linolenic acids both have boiling points of approximately 230°C (see Sigma Aldrich SDS for Linoleic acid, 2021, p. 4, Section 9.1; Sigma Aldrich SDS for Linolenic Acid, 2021, p. 4, Section 9.1).  Oleic acid has a boiling point of approximately 195°C (see Sigma Aldrich SDS for Oleic acid, 2020, p. 4, Section 9.1).
Granstrom demonstrates that the nutrient reserve portion of wood generally contains linoleic, oleic, and linolenic acids, each of which possess carboxyl groups and each of which possess boiling points within the range of 50-260°C associated with the claimed volatile organic compound.  Thus, one of ordinary skill in the art would understand that the virgin wood fibers disclosed by Wu intrinsically possess compounds reading on the claimed volatile organic compound.
The Applicant argues that a person of ordinary skill in the art could have conceived of using an amine-based coupling agent when combining Wu’s cellulose and polyolefin, but could not have conceived of using an oxazoline-based coupling agent.  The Applicant’s argument is based on Wu’s preference for combining amine coupling agents with cellulose-polyolefin composites and preference for combining oxazoline coupling agents for cellulose-ABS composites.
In this case, Wu does not teach away from the use of oxazoline coupling agents in combination with cellulose-polyolefin composites.  Oxazoline compounds are generally disclosed as being suitable at page 2, [0019] and polyolefins are generally disclosed as being suitable at page 1, [0009].  
A teaching contained in a reference’s broader disclosure may be relied upon despite not being described as preferred.  Preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
Additionally, Wu’s examples illustrate the use of oxazoline coupling agents in combination with polyolefins.  A composite based on 50 parts softwood, 50 parts recycled LDPE, and 5 parts oxazoline coupling agent possesses identical or nearly identical flexural strength and flexural modulus relative to composites based on amine coupling agents (p. 4, Table 3).  A similar result is observed when oxazoline coupling agents are combined with HDPE (p. 6, Table 9).  One of ordinary skill in the art would have conceived of using an oxazoline-based coupling agent with cellulose-polyolefin composites at least because such composites are formed in Wu’s examples.
The Applicant argues that the compound (C) unexpectedly suppresses fogging caused by a compound containing a carboxyl group.  
Suppression of fogging is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant characterizes Wu’s carbodiimide and oxazoline compounds as being used for crosslinking, whereas the claimed compound (C) is used to capture carboxylic acids generated by components (A) without being used for crosslinking between (A) and (B).
The specification indicates that there is no criticality associated with the order of mixing the various claimed components, the mixing temperature, or the mixing time (spec. at p. 21, [0063]).  The compositions are melt-kneaded (i.e. melted and mixed), then subjected to a molding process like extrusion (spec. at p. 23, lines 10-13).  
Wu teaches combining materials identical to those required by the instant claims and described in the instant specification by mixing and heating processes including extrusion (p. 3, [0028]-[0029]).  The mixing and forming conditions generally described by Wu fall within the conditions generally described as suitable by the instant specification.  Therefore, it is understood that the same reaction(s) will take place between Wu’s materials and the materials recited in the claims, whether or not such reactions are expressly described by either Wu or the Applicant’s specification.
The Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762